Case 16-13894        Doc 35     Filed 04/16/19     Entered 04/16/19 13:04:22          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16 B 13894
         Charlie W Stillwell
         Debra J Stillwell
                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 04/23/2016.

         2) The plan was confirmed on 07/13/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 10/09/2018.

         5) The case was Dismissed on 10/29/2018.

         6) Number of months from filing to last payment: 29.

         7) Number of months case was pending: 36.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-13894            Doc 35       Filed 04/16/19    Entered 04/16/19 13:04:22                Desc         Page 2
                                                       of 3



 Receipts:

          Total paid by or on behalf of the debtor                 $21,575.25
          Less amount refunded to debtor                                $0.00

 NET RECEIPTS:                                                                                       $21,575.25


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                     $3,000.00
     Court Costs                                                                   $0.00
     Trustee Expenses & Compensation                                             $935.54
     Other                                                                         $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                     $3,935.54

 Attorney fees paid and disclosed by debtor:                     $1,000.00


 Scheduled Creditors:
 Creditor                                           Claim         Claim            Claim       Principal       Int.
 Name                                     Class   Scheduled      Asserted         Allowed        Paid         Paid
 AGHA Medical Inc.                    Unsecured         471.00           NA              NA            0.00        0.00
 American Medical Collection Agency   Unsecured         327.64           NA              NA            0.00        0.00
 Becket & Lee                         Unsecured      1,041.00       1,041.20        1,041.20           0.00        0.00
 Capital One Bank                     Unsecured      4,283.00       4,283.01        4,283.01           0.00        0.00
 Chase Auto Finance                   Unsecured           0.00           NA              NA            0.00        0.00
 Chase Automotive Finance             Secured       24,807.00     24,084.31        24,084.31     15,359.19    2,280.52
 Chase Card Services                  Unsecured      1,484.00            NA              NA            0.00        0.00
 Chase Card Services                  Unsecured         542.00           NA              NA            0.00        0.00
 Chase Mortgage                       Unsecured           0.00           NA              NA            0.00        0.00
 First Midwest Bank                   Unsecured           0.00           NA              NA            0.00        0.00
 Hsbc/scusa                           Unsecured           0.00           NA              NA            0.00        0.00
 Illinois Collection Service          Unsecured          56.00           NA              NA            0.00        0.00
 Med Business Bureau                  Unsecured          88.00           NA              NA            0.00        0.00
 Midland Funding LLC                  Unsecured      3,632.00       3,632.07        3,632.07           0.00        0.00
 Midland Funding LLC                  Unsecured           0.00      1,552.13        1,552.13           0.00        0.00
 Midland Funding LLC                  Unsecured      1,228.00       1,228.62        1,228.62           0.00        0.00
 Midland Funding LLC                  Unsecured           0.00      2,219.89        2,219.89           0.00        0.00
 Portfolio Recovery Associates        Unsecured           0.00        587.13          587.13           0.00        0.00
 Portfolio Recovery Associates        Unsecured         587.00           NA              NA            0.00        0.00
 Portfolio Recovery Associates        Unsecured           0.00      1,079.83        1,079.83           0.00        0.00
 Wells Fargo Bank                     Secured       81,803.00     80,254.58        80,254.58           0.00        0.00
 Wells Fargo Dealer Services          Unsecured           0.00           NA              NA            0.00        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 16-13894        Doc 35      Filed 04/16/19     Entered 04/16/19 13:04:22             Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal            Interest
                                                            Allowed               Paid                Paid
 Secured Payments:
       Mortgage Ongoing                                  $80,254.58              $0.00               $0.00
       Mortgage Arrearage                                     $0.00              $0.00               $0.00
       Debt Secured by Vehicle                           $24,084.31         $15,359.19           $2,280.52
       All Other Secured                                      $0.00              $0.00               $0.00
 TOTAL SECURED:                                         $104,338.89         $15,359.19           $2,280.52

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $15,623.88               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $3,935.54
         Disbursements to Creditors                            $17,639.71

 TOTAL DISBURSEMENTS :                                                                     $21,575.25


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/16/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
